Exhibit 10.2
 

SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is dated as of July 26,
2011, among Ante5, Inc., a Delaware corporation (the “Company”), and each of the
purchasers identified on the signature pages hereto (each, a “Purchaser” and
collectively, the “Purchasers”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 as promulgated by the U.S. Securities and
Exchange Commission (the “Commission”) under the Securities Act, the Company
desires to issue and sell to each Purchaser, and each Purchaser, severally and
not jointly, desires to purchase from the Company, the number of units (the
“Units”) set forth beneath such Purchaser’s name on the signature pages hereof,
with each Unit consisting of (i) one (1) share of common stock, par value $0.001
per share (the “Common Stock”) and (ii) a warrant to purchase one-half (1/2)
share of Common Stock (each, a “Warrant”), as more fully described in this
Agreement (the “Offering”); and
 
WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering a Registration Rights Agreement,
substantially in the form attached hereto as Exhibit A (the “Registration Rights
Agreement”), pursuant to which the Company will agree to provide certain
registration rights with respect to the Registrable Securities (as defined in
the Registration Rights Agreement) under the Securities Act and the rules and
regulations promulgated thereunder, and applicable state securities laws.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, and intending to be legally bound
hereby, the Company and the Purchaser agree as follows:
 
ARTICLE I.
DEFINITIONS
 
In addition to the terms defined elsewhere in this Agreement (including in the
preamble and recitals above), for all purposes of this Agreement, the following
terms have the meanings set forth in this Article I:
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 promulgated under
the Securities Act.
 
“Appurtenant Rights” means, with respect to the Properties, in each case,
insofar as they may relate to the Properties, the Company’s or any of its
subsidiaries’, as applicable, interest in (a) all presently existing and valid
unitization and pooling declarations, agreements, and/or orders relating to or
affecting the Properties and all rights in the Properties covered by the Mineral
Units created thereby; (b) all wells, well and leasehold equipment, pipelines,
platforms, facilities, improvements, goods and other personal property located
on or used in connection with the Properties; (c) all presently existing
production sales contracts, operating and other contracts or agreements which
relate to the Properties; and (d) all permits, licenses, easements,
rights-of-way, rights of use, and similar agreements pertaining to the
Properties.
 
 
1

--------------------------------------------------------------------------------

 
 
“Basic Documents” means all of the following documents and instruments,
including those that are recorded and unrecorded, with respect to the Company or
any of its subsidiaries: (i) all material contracts and agreements comprising
any part of, or relating or pertaining to, the Interests, including but not
limited to farm-in agreements, farm-out agreements, joint operating agreements,
Mineral Unit agreements and contracts by which the Interests were acquired; (ii)
all agreements or arrangements for the sale, gathering, transportation,
compression, treating, processing or other marketing of a material volume of
production from the Interests (including calls on, or other rights to purchase,
production, whether or not the same are currently being exercised), comprising
any part of or otherwise relating or pertaining to the Interests; and (iii) all
documents and instruments evidencing the Interests.
 
“Board of Directors” means the board of directors of the Company.
 
“Closing” means the closing of the purchase and sale of the Units pursuant to
Section 2.1.
 
“Closing Date” means the Trading Day on which this Agreement has been executed
and delivered by the parties hereto, and all conditions precedent to (i) the
Purchaser’s obligations to pay the Subscription Amount and (ii) the Company’s
obligations to deliver the securities comprising the Units, in each case, have
been satisfied or waived.
 
“Common Stock Equivalents” means, collectively, Options and Convertible
Securities.
 
“Consent” means any consents, approvals, orders, authorizations, notifications,
notices, estoppel certificates, releases, registrations, ratifications,
declarations, filings, waivers, exemptions or variances.
 
“Convertible Securities” means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for shares of Common Stock.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
 “Good and Defensible Title” means, as to the Interest in question, (i) title to
such Interest by virtue of which the Company or any of its subsidiaries, as
applicable, can successfully defend against a claim to the contrary made by a
third party, based upon industry standards in the acquisition of oil and gas
properties, and in the exercise of reasonable judgment and in good faith; and,
(ii) in the case of the Wells  or Mineral Reserves, title that entitles the
Company or such subsidiary, as applicable, to receive not less than the Net
Revenue Interest for each of the Wells or Mineral Reserves, as applicable, and
obligates the Company or such subsidiary, as applicable, to bear not more than
the Working Interest for each of the Wells or Mineral Reserves, as applicable
(unless there is a corresponding increase in the Net Revenue Interest  for a
respective Well or Mine, as applicable); and (iii) such Interest is subject to
no liens, encumbrances, obligations or defects, except liens granted under the
Revolving Credit and Security Agreement dated as of May ___, 2011 between the
Company and PrenAnte5, LLC as agent for the lenders thereunder (the “Revolving
Credit Facility”).
 
 
2

--------------------------------------------------------------------------------

 
 
“Governmental Authorizations” means any approval, consent, license, permit,
waiver, or other authorization issued, granted, given, or otherwise made
available by or under the authority of any Governmental Entity or pursuant to
any Legal Requirement.
 
“Governmental Entity” means any (i) nation, state, county, city, town, village,
district, or other political jurisdiction of any nature; (ii) federal, state,
local, municipal, foreign, or other government; (iii) governmental or
quasi-governmental authority of any nature (including any governmental agency,
branch, department, official, or entity and any court or other tribunal); (iv)
multi-national organization or body; or (v) body exercising, or entitled to
exercise, any administrative, executive, judicial, legislative, police,
regulatory, or taxing authority or power of any nature.
 
“Interests” means the Properties and the Appurtenant Rights of the Company and
its subsidiaries.
 
“Legal Requirement” means any federal, state, local, municipal, foreign,
international, multinational, or other administrative order, constitution, law,
ordinance, principle of common law, regulation, statute, or treaty.
 
“Liens” means any lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction, other than restrictions imposed
by securities laws.
 
“Mineral Reserves” means all of the Company's and its subsidiaries' interests in
mineral reserves and resources.
 
“Mineral Units” means oil, gas and other mineral production, proration, or other
types of units, and any ownership interests therein.
 
“Net Revenue Interest” means a share, expressed as a decimal, of the oil, gas
and other minerals (or the proceeds of sale thereof) produced and saved from or
otherwise attributable to an Interest and the zones, horizons and reservoirs
produced therefrom, after the deduction of all royalties, overriding royalties
and other burdens on production.
 
“Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.
 
 “Per Unit Purchase Price” equals $1.00.
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Preferential Right” means any preferential right or option to purchase or
otherwise to acquire an Interest or any interest therein, held by another party
to a Basic Document, which arises as a result of the transactions contemplated
by this Agreement.
 
“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the date of this
Agreement and the Closing Date, shall be the OTC Market.
 
 
3

--------------------------------------------------------------------------------

 
 
“Properties” means all of the Company's and its subsidiaries’ rights, titles and
interests in and to the following oil and gas and/or mineral properties: (i) all
oil, gas and/or mineral leases and other mineral interests, including, but not
limited to, all of the Company's operating rights, record title interests,
working interests, and overriding royalty interests, without depth or other
restrictions or exclusions; (ii) all Wells and Mineral Reserves of the Company
and its subsidiaries; (iii) all surface leases, rights-of-way, easements,
servitudes and other rights-of-use (whether surface, subsurface or subsea); and
(iv) all licenses and servitudes.
 
“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).
 
“Subscription Amount” means the aggregate amount to be paid for the Units
purchased hereunder as specified beneath each Purchaser’s name on the signature
page of this Agreement and next to the heading “Subscription Amount,” in United
States dollars and in immediately available funds.
 
“Trading Day” means a day on which the Principal Trading Market is open for
trading.
 
“Trading Market” means whichever of the New York Stock Exchange, the NYSE Amex
Equities Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market,
the NASDAQ Capital Market, the OTC Market or any other securities exchange or
trading market on which the Common Stock is listed or quoted for trading on the
date in question.
 
“Transaction Documents” means this Agreement and the schedules and exhibits
attached hereto, the Registration Rights Agreement and the schedules and
exhibits attached thereto, the Warrants, the Irrevocable Transfer Agent
Instructions and any other agreement, instrument, and other document executed
and delivered pursuant hereto or thereto.
 
 “Well” or “Wells” means all of the Company's and any of its subsidiaries' oil,
gas and condensate wells, (whether producing, not producing or abandoned or
temporarily abandoned).
 
“Working Interest” means a share, expressed as a decimal, of the costs of
exploring, drilling, developing and operating an Interest and producing oil, gas
and other minerals from the zones, horizons and reservoirs therein and
thereunder.
 
ARTICLE II.
PURCHASE AND SALE
 
2.1              Authorization of Securities; Closing.
 
(a)         The Company has duly authorized the issuance and sale at the Closing
of (i) 6,142,500 Units at the Per Unit Purchase Price for an aggregate purchase
price of $6,142,500, (ii) 6,142,500 shares of the Company’s Common Stock to be
issued as part of the Units (the “Common Shares”), (iii) Warrants to purchase an
aggregate of 3,071,250 shares of Common Stock, substantially in the form
attached hereto as Exhibit B, and (iv) 3,071,250 shares of Common Stock issuable
upon the exercise of the Warrants (collectively, the “Warrant Shares”, and
together with the Common Shares and the Warrants, the “Securities”).
 
 
4

--------------------------------------------------------------------------------

 
 
(b)         On the Closing Date, upon the terms and subject to the conditions
set forth herein, the Company shall sell, and each Purchaser shall purchase, the
number of Units specified beneath each such Purchaser’s name on the signature
pages hereto.  At the Closing, each Purchaser shall deliver to the Company, via
wire transfer of immediately available funds, an amount equal to such
Purchaser’s Subscription Amount as set forth beneath such Purchaser’s name on
the signature page hereto, and the Company shall deliver to such Purchaser the
securities represented by the Units so purchased, and the Company and the
Purchaser shall deliver the other items set forth in Section 2.2 deliverable at
the Closing.  Upon satisfaction of the covenants and conditions set forth in
Sections 2.2 and 2.3, the Closing shall occur at the offices of the Company or
such other location as the parties shall mutually agree.
 
2.2           Deliveries.
 
(a)           On or prior to the Closing Date, the Company shall deliver or
cause to be delivered to each Purchaser the following:
 
(i)           This Agreement, duly executed by the Company;
 
(ii)          An undertaking to provide duly executed stock certificates
representing the Common Shares purchased hereunder within ten (10) days of
Closing;
 
(iii)         The Warrants purchased hereunder, duly executed by the Company;
 
(iv)         The Registration Rights Agreement, duly executed by the Company;
 
(v)          The Company, each executive officer of the Company, each member of
the Board of Directors and each five percent (5%) or greater stockholder shall
enter into a “lock up” agreement in substantially the form attached hereto as
Exhibit C attached hereto;
 
(vi)         A legal opinion of Leonard, Street and Deinard, Professional
Association, substantially in the form of Exhibit D attached hereto;
 
(vii)        A copy of the Irrevocable Transfer Agent Instructions, which
instructions shall have been delivered to and acknowledged in writing by the
Company’s transfer agent;
 
(viii)       A certificate, executed by the Secretary of the Company, dated as
of the Closing Date: (a) certifying the resolutions adopted by the Board of
Directors approving the Transaction Documents, the issuance of the Securities to
be issued at the Closing, and that such resolutions remain in full force and
effect, (b) certifying the current versions of the Company’s certificate of
incorporation and bylaws, each as amended, (c) certifying the signatures and
authority of Persons signing the Transaction Documents and related documents on
behalf of the Company, and (d) evidencing the formation and good standing of the
Company issued by the Secretary of State of the State of Delaware, as of a date
within five (5) Trading Days of the Closing Date, and a certificate evidencing
the Company’s qualification as a foreign corporation and good standing issued by
each state where the Company is qualified to do business as a foreign
corporation, as of a date within five (5) Trading Days of the Closing Date;
 
 
5

--------------------------------------------------------------------------------

 
 
(ix)         A certificate, executed by the President or Chief Executive Officer
of the Company, dated as of the Closing Date, certifying the matters set forth
in Section 2.3(b)(i) below; and
 
(x)          Such other documents relating to the transactions contemplated by
this Agreement as the Purchasers or their counsel may reasonably request.
 
(b)         On or prior to the Closing Date, each Purchaser shall deliver or
cause to be delivered to the Company the following:
 
(i)           This Agreement, duly executed by such Purchaser;
 
(ii)          The Purchaser’s Subscription Amount by wire transfer to the
account as specified in writing by the Company;
 
(iii)         The Warrants, duly executed by such Purchaser; and
 
(iv)         The Registration Rights Agreement, duly executed by such Purchaser;
and
 
(v)         a fully completed and duly executed Selling Securityholder
Questionnaire, substantially in the form attached hereto as Exhibit F.
 
2.3           Closing Conditions.
 
(a)           The obligations of the Company hereunder in connection with the
Closing are subject to the following conditions being met by each Purchaser or
waived by the Company:
 
(i)           each of the representations and warranties of the Purchasers
contained herein shall be true and correct in all respects (in the case of any
representation or warranty containing a materiality or Material Adverse Effect
(as defined below) qualification) or in all material respects (in the case of
any representation or warranty not containing a materiality or Material Adverse
Effect qualification) at the Closing Date as if made on and as of such date, and
all covenants and agreements contained herein to be performed on the part of the
Purchasers and all conditions contained herein to be fulfilled or complied with
by the Purchasers at or prior to the Closing Date shall have been duly
performed, fulfilled or complied with; and
 
(ii)          the delivery by the Purchaser of the items set forth in Section
2.2(b) of this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
(b)         The obligations of each Purchaser hereunder in connection with the
Closing are subject to the following conditions being met by the Company or
waived by such Purchaser:
 
(i)           each of the representations and warranties of the Company
contained herein shall be true and correct in all respects (in the case of any
representation or warranty containing a materiality or Material Adverse Effect
qualification) or in all material respects (in the case of any representation or
warranty not containing a materiality or Material Adverse Effect qualification)
at the Closing Date as if made on and as of such date, and all covenants and
agreements contained herein to be performed on the part of the Company and all
conditions contained herein to be fulfilled or complied with by the Company at
or prior to the Closing Date shall have been duly performed, fulfilled or
complied with, unless such conditions have been waived;
 
(ii)           the delivery by the Company of the items set forth in Section
2.2(a) of this Agreement;
 
(iii)           there shall have been no Material Adverse Effect with respect to
the Company since the date hereof;
 
(iv)           from the date hereof to the Closing Date, trading in the Common
Stock shall not have been suspended by the Commission or the Principal Trading
Market (except for any suspension of trading of limited duration agreed to by
the Company, which suspension shall be terminated prior to the Closing), and, at
any time prior to the Closing Date, trading in securities generally shall not
have been suspended or limited, or minimum prices shall not have been
established on the New York Stock Exchange, the Nasdaq Capital Market, the
Nasdaq Global Market, the Nasdaq Global Select Market, or in the
over-the-counter market, nor shall a banking moratorium have been declared
either by the United States or New York State authorities nor shall there have
occurred any material outbreak or escalation of hostilities or other national or
international calamity of such magnitude in its effect on, or any material
adverse change in, any financial market which, in each case, in the reasonable
judgment of the Purchasers, makes it impracticable or inadvisable to purchase
the Securities at the Closing; and
 
(v)           no action shall have been taken and no law, statute, rule,
regulation or order shall have been enacted, adopted or issued by any
governmental agency or body which would prevent the issuance or sale of the
Units or result in a Material Adverse Effect on the Company; and no injunction,
restraining order or order of any other nature by any federal or state court of
competent jurisdiction shall have been issued which would prevent the issuance
or sale of the Units or result in a Material Adverse Effect on the Company.
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
 
3.1           Representations and Warranties of the Company.  The Company hereby
represents and warrants to each of the Purchasers as follows:
 
 
7

--------------------------------------------------------------------------------

 
 
(a)         The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with full
power and authority (corporate and otherwise) to own its properties and conduct
its business as is now being conducted and is proposed to be conducted, and has
been duly qualified as a foreign corporation for the transaction of business and
is in good standing under the laws of each other jurisdiction in which it owns
or leases properties or conducts any business so as to require such
qualification, except where the failure to be so qualified or in good standing
would not, individually or in the aggregate, be reasonably expected to result in
a Material Adverse Effect.
 
(b)         The Company has the full corporate power and authority to enter into
and to consummate the transactions contemplated by each of the Transaction
Documents (as defined below) and otherwise to carry out its obligations
hereunder and thereunder.  The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Company and, other than with respect to the Required
Approvals (as defined below), no further consent or action is required by the
Company, its Board of Directors or its stockholders.  Each of the Transaction
Documents has been (or upon delivery will be) duly executed by the Company and
is, or when delivered in accordance with the terms hereof, will constitute, the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
applicable (x) general equitable principles and bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or similar laws in effect
which affect creditors’ rights generally, or (y) laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies or (z) with respect to indemnification and contribution provisions, as
such provisions may be limited by applicable law.  The execution, delivery and
performance of the Transaction Documents by the Company and the consummation by
the Company of the transactions contemplated hereby and thereby do not and will
not:  (i) conflict with or violate any provision of the Company’s certificate of
incorporation, bylaws or other organizational or charter documents in effect as
of the date of execution of this Agreement, or (ii) subject to carrying out the
Required Approvals, conflict with, breach, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any Permit (as defined
below) agreement, mortgage, indenture, credit facility, indebtedness or other
instrument (evidencing a Company indebtedness or otherwise) or other
understanding to which the Company is a party or by which any property or asset
of the Company is bound or affected, or (iii) result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which the Company is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Company is bound or affected, except in the case of each of clauses
(ii) and (iii) immediately above, such as could not, individually or in the
aggregate: (a) adversely affect the legality, validity or enforceability of this
Agreement and/or any other Transaction Documents, (b) could have or result in a
material adverse effect on the results of operations, prospects, assets,
business, management, operations or financial condition of the Company and its
subsidiaries, taken as a whole, or (c) adversely impair the Company’s ability to
perform fully on a timely basis its obligations under any of the Transaction
Documents (any of foregoing clauses (a), (b) or (c), a “Material Adverse
Effect”).
 
 
8

--------------------------------------------------------------------------------

 
 
(c)         Neither the Company nor any of its subsidiaries is (i) in violation
of its certificate of incorporation, bylaws or other organizational or charter
documents in effect as of the date of execution of this Agreement or (ii) in
default in the performance or observance of any material obligation, agreement,
covenant or condition contained in any agreement, mortgage, indenture, credit
facility, indebtedness or other instrument (evidencing a Company indebtedness or
otherwise) or other understanding to which the Company or any of its
subsidiaries is a party or by which any property or asset of the Company or any
of its subsidiaries is bound or affected, except, with respect to clause (ii)
immediately above, as could not, individually or in aggregate, have a Material
Adverse Effect.
 
(d)         The Company is not required to obtain any consent, waiver,
authorization or order of, give any notice to, or make any filing or
registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents (including
the issuance of the Securities), other than (i) the filing with the Commission
of one or more Registration Statements in accordance with the requirements of
the Registration Rights Agreement, (ii) filings required by applicable state
securities laws, (iii) the filing of a Notice of Sale of Securities on Form D
with the Commission under Regulation D, (iv) the filing of any requisite notices
and/or application(s) to the Principal Trading Market for the issuance and sale
of the Shares and the Warrants and the listing of the Shares and Warrant Shares
for trading or quotation, as the case may be, thereon in the time and manner
required thereby (except as disclosed in Schedule 3.1(d)), (v) the filings
required in accordance with Section 4.6 of this Agreement and (vi) those that
have been made or obtained prior to the date of this Agreement (collectively,
the “Required Approvals”).
 
(e)         Each of the Company and its subsidiaries is, and at all times since
their formation been, in full compliance with all laws, statutes, rules,
regulations, or guidance applicable to the conduct of the Company’s business,
taken as a whole, except where such noncompliance would not, individually or in
the aggregate, be reasonably expected to have a Material Adverse Effect.
 
(f)         All agreements required to be filed as exhibits to all reports
required to be filed by the Company under the Securities Act and Exchange Act
since the Company’s most recent Annual Report on Form 10-K under Item 601 of
Regulation S-K to which the Company or any of its subsidiaries is a party, have
been filed by the Company as exhibits to such reports (the “Material
Contracts”).  Except as disclosed in Schedule 3.1(f), the Material Contracts
have been duly authorized, executed and delivered by the Company or its
subsidiaries, constitute valid and binding agreements of the Company or its
subsidiaries (as applicable) and are enforceable against the Company or its
subsidiaries (as applicable) in accordance with their respective terms, except
as such enforceability may be limited by (i) general equitable principles and
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
similar laws in effect which affect creditors’ rights generally, (ii) laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies, and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law, and, to the Company’s knowledge,
such Material Contracts are enforceable in accordance with their respective
terms by the Company or its subsidiaries (as applicable) against the other
parties thereto, except as such enforceability may be limited by (x) general
equitable principles and bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or similar laws in effect which affect creditors’ rights
generally, (y) laws relating to the availability of specific performance,
injunctive relief or other equitable remedies, and (z) insofar as
indemnification and contribution provisions may be limited by applicable law,
and such contracts are in full force and effect on the date hereof other than
those which have expired in accordance with their terms.  Neither the Company
nor any of its subsidiaries, nor, to the Company’s knowledge, any other party
thereto, is in breach of or default under any of such Material Contracts, except
for such breaches or defaults that will not, individually or in the aggregate,
result in a Material Adverse Effect.
 
 
9

--------------------------------------------------------------------------------

 
 
(g)         As of May 31, 2011, the authorized capital stock of the Company
consists of 120,000,000 shares of which 100,000,000 are Common Stock and
20,000,000 of which are preferred stock, , where (i) 41,204,465 shares of Common
Stock are issued and outstanding; (ii) 2,621,000 shares are reserved for
issuance upon exercise of stock options outstanding under the Company’s equity
compensation plans; (iii) 500,000 shares are reserved for issuance upon exercise
of common stock purchase warrants granted prior to the date of this Agreement;
and (iv) such additional stock options and shares of Common Stock which may be
issued from time to time in accordance with the terms of the Company’s equity
compensation plans in existence as of the date of this Agreement.  There are no
shares of any preferred or other capital stock issued or outstanding as of the
date hereof.  All of the issued shares of capital stock of the Company have been
duly and validly authorized and issued, are fully paid and non-assessable, and
have been issued in compliance with all federal and state securities laws.  All
of the issued shares of capital stock of each subsidiary of the Company included
on Exhibit 21 to the Company’s most recently filed Annual Report on Form 10-K
have been duly and validly authorized and issued, are fully paid and
non-assessable and have been issued in compliance with all federal and state
securities laws and are owned directly by the Company or by another wholly owned
subsidiary of the Company free and clear of any Liens, except as described in
the Commission Reports (as defined below).  Except as disclosed in this
Agreement or in the Commission Reports, neither the Company nor any subsidiary
has outstanding any Options or other warrants to purchase, or any preemptive
rights or other rights to subscribe for or to purchase any securities or
obligations convertible into, or any contracts or commitments to issue or sell,
shares of its capital stock or any such options, warrants, rights, convertible
securities or obligations.  The description of the Company’s equity compensation
plans and the options or other rights granted and exercised thereunder set forth
in the Commission Reports accurately and fairly presents in all material
respects the information required by the Securities Act or Exchange Act, as
applicable, to be shown with respect to such plans, options and rights.
 
(h)         Except as disclosed in the Commission Reports, there are no legal or
governmental actions, suits or proceedings pending or, to the Company’s
knowledge, threatened to which the Company or any of its subsidiaries is or may
be a party or of which property owned or leased by the Company or any of its
subsidiaries is or may be the subject, or related to environmental or
discrimination matters, which actions, suits or proceedings, would, individually
or in the aggregate, have a Material Adverse Effect.  No labor disturbance by
the employees of the Company or any of its subsidiaries exists or, to the
knowledge of the Company, is imminent that would have a Material Adverse
Effect.  Neither the Company nor any of its subsidiaries is a party or subject
to the provisions of any material injunction, judgment, decree or order of any
court, regulatory body, administrative agency or other governmental body, that,
individually or in the aggregate, would have a Material Adverse Effect.
 
 
10

--------------------------------------------------------------------------------

 
 
(i)         Except as described in the Commission Reports, each of the Company
and its subsidiaries owns or has the valid right to use all Intellectual
Property (as defined below) necessary for the conduct of the businesses of the
Company and its subsidiaries as now conducted or proposed to be
conducted.  Except as described in the Commission Reports, (i) to the knowledge
of the Company, no third party has infringed, misappropriated, diluted or
otherwise violated in any material respect any Intellectual Property rights of
the Company or any of its subsidiaries, and no claims for any of the foregoing
have been brought against any third party by the Company or any of its
subsidiaries; (ii) the Intellectual Property owned by the Company or its
subsidiaries and, to the knowledge of the Company, the Intellectual Property
licensed to the Company or its subsidiaries have not been adjudged invalid or
unenforceable, in whole or in part, and there is no pending or, to the knowledge
of the Company, threatened action, suit, proceeding, investigation or claim
challenging the validity, enforceability, scope, issuance/registration, use or
ownership of any such Intellectual Property, and the Company is unaware of any
facts which would form a reasonable basis for any such claim; (iii) there is no
pending or, to the knowledge of the Company, threatened action, suit, proceeding
or claim by others that the Company or any of its subsidiaries infringes,
misappropriates, dilutes or otherwise violates any Intellectual Property of
others, and none of the Company or any of its subsidiaries has received any
written notice of any such claim, and the Company is unaware of any facts which
would form a reasonable basis for any such claim; (iv) each of the Company and
its subsidiaries has taken commercially reasonable steps, consistent with
industry standards, to maintain and protect all Intellectual Property that is
material to the conduct of its business; and (v) to the knowledge of the
Company, no current or former employee of the Company or any of its subsidiaries
is in or has ever been in violation of any term of any employment contract,
patent disclosure agreement, invention assignment agreement, non-competition
agreement, non-solicitation agreement, nondisclosure agreement or any
restrictive covenant where the basis of such violation relates to such
employee’s employment with the Company or any of its subsidiaries, or actions
undertaken by the employee while employed with the Company or any of its
subsidiaries, as applicable.  The term “Intellectual Property” as used herein
means all patents, patent applications, trademarks, trademark applications,
service marks, trade names, trade dress, domain names, copyrights, licenses,
inventions, trade secrets, technology, software, systems, know-how and other
intellectual property and proprietary rights.
 
(j)         The Company and its subsidiaries possess all licenses, certificates,
clearances, authorizations or permits issued by the appropriate governmental or
regulatory agencies or authorities (collectively, “Permits”) that are necessary
to enable them to own, lease and operate their respective properties and to
carry on their respective businesses as presently conducted, except where the
failure to possess such licenses, certificates, authorization or permits would
not have a Material Adverse Effect.  The Company has not received notice of any
revocation or modification of any such Permits and has no reason to believe that
any such license, certificate, permit or authorization will not be renewed in
the ordinary course.  The Company has filed, obtained, maintained or submitted
all material reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments as required by any applicable laws or
Permits and that all such reports, documents, forms, notices, applications,
records, claims, submissions and supplements or amendments were complete and
correct on the date filed in all material respects (or were corrected or
supplemented by a subsequent submission).
 
 
 
11

--------------------------------------------------------------------------------

 
(k)         The Company and its subsidiaries have good and marketable title to
all tangible properties and assets described in the Commission Reports as owned
by it, in each case free and clear of all Liens, except those Liens existing
under the Revolving Credit Facility and except such as do not materially affect
the value of such property and do not interfere with the use made and proposed
to be made of such property by the Company and its subsidiaries or are described
in the Commission Reports.  Any real property and buildings held under lease by
the Company and its subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as do not interfere with the use made
and proposed to be made of such property and buildings by the Company and its
subsidiaries.
 
(l)            The Company and its subsidiaries hold Good and Defensible Title
to the Interests, except where such exceptions would not, individually or in the
aggregate, be reasonably expected to have a Material Adverse Effect.
 
(m)            The Basic Documents are in full force and effect and constitute
valid and binding obligations of the parties thereto, except in such instances
as would not, individually or in the aggregate, be reasonably expected to have a
Material Adverse Effect.
 
(n)            Neither the Company nor any of its subsidiaries is in breach or
default (and no situation exists which with the passing of time or giving of
notice would give rise to such a breach or default) of its obligations under any
Basic Document, and no breach or default by any other party to any Basic
Document (or situation which with the passage of time or giving of notice would
give rise to such a breach or default) exists, to the extent such breach or
default (whether by the Company, any of its subsidiaries or another party to any
Basic Document), either individually or in the aggregate, could have a Material
Adverse Effect on any of the Interests.
 
(o)            All payments (including, without limitation, all delay rentals,
royalties, excess royalties, minimum royalties, overriding royalty interests,
shut in royalties and valid calls for payment or prepayment under operating
agreements) owing under the Basic Documents have been accrued in the financial
statements in the normal course of business and are being made timely and
properly, in the normal course of business and pursuant to their respective
terms (by the Company or its applicable subsidiary where the non payment of same
by another party to any Basic Document could adversely affect any of the
Interests) have been and are being made by such other party in all material
respects.
 
(p)            All conditions necessary to maintain the Basic Documents in force
have been duly performed, except where such failure would not, individually or
in the aggregate, be reasonably expected to have a Material Adverse Effect.
 
(q)            No material non-consent operations exist with respect to any of
the Interests that have resulted or will result in a temporary or permanent
increase or decrease in either the Company’s or any of its subsidiaries’ Net
Revenue Interest or Working Interest in such Interest.
 
 
12

--------------------------------------------------------------------------------

 
 
(r)            All material expenses payable under the terms of the Basic
Documents have been properly and timely paid or accrued except for such expenses
as are being currently paid or will be paid prior to delinquency.
 
(s)            Neither the Company nor any of its subsidiaries has received
prepayments (including, but not limited to, payments for oil and gas not taken
pursuant to “take or pay” arrangements) for any oil or gas produced from the
Interests as a result of which the obligation does (or may) exist (i) to deliver
oil, gas or minerals produced from the Interests without then receiving payment
therefor, or (ii) to make repayments in cash.  There is no Interest with respect
to which the Company has taken an Over-produced or Under-produced position to
the extent such Over-produced or Under-produced position has not, as of the day
immediately preceding the date hereof been fully made up or otherwise
extinguished.  No pipeline imbalances have arisen and remain outstanding due to
the failure of nominations made by the Company or any of its subsidiaries to
match actual deliveries of production from any one or more of the Interests.
None of the purchasers under any production sales contracts relating to an
Interest has (a) exercised any economic out provision; (b) curtailed its takes
of natural gas in violation of such contracts; or (c) given notice that it
desires to amend the production sales contracts with respect to price or
quantity of deliveries under take-or-pay provisions or otherwise.
 
(t)            No delinquent unpaid bills or past due charges exist for any
labor and materials incurred by or on behalf of the Company or any of its
subsidiaries’ related to the exploration, development or operation of the
Interests, except for such bills or charges that will not, individually or in
the aggregate, result in a Material Adverse Effect.
 
(u)            Except as may be provided for by a Basic Document, neither the
Company nor any of its subsidiaries nor any of the Interests is subject to (i)
any area of mutual interest agreements, (ii) any farm out or farm in agreement
under which any party thereto is entitled to receive assignments of any Interest
or any interest therein not yet made, or could earn additional assignments of
any Interest or any interest therein after the date hereof, (iii) any tax
partnership or (iv) any agreement, contract or commitment relating to the
disposition or acquisition of the assets of, or any interest in, any other
entity, except as disclosed in the Commission Reports.
 
(v)            All severance, production, ad valorem and other similar taxes
based on or measured by ownership or operation of, or production from, the
Interests have been, and are being, paid (properly and timely, and before the
same become delinquent) by the Company or the applicable subsidiary in all
material respects.
 
(w)            (i) The ownership and operation of the Interests have, to the
extent that non conformance could result in a Material Adverse Effect with
regard to the Interests, been conducted in conformity with all applicable
material Legal Requirements of all Governmental Entities having jurisdiction
over the Interests or the Company, and (ii) the Company has not received any
notice of noncompliance with regard to any material Legal Requirement of any
Governmental Entity having jurisdiction over the Interests or the Company.
 
(x)            There are no Preferential Rights or Consents, other than Required
Approvals, that affect any of the Interests and that will be triggered by the
transactions contemplated by the Transaction Documents, except where such
Preferential Rights or Consents would not, individually or in the aggregate,
have a Material Adverse Effect.
 
 
13

--------------------------------------------------------------------------------

 
 
(y)            There exist no agreements or other arrangements under which the
Company or any of its subsidiaries undertakes to perform gathering,
transportation, processing or other marketing services for any other party for a
fee or other consideration that is now, or may hereafter be, unrepresentative of
commercial rates being received by other parties in comparable, arm’s length
transactions.
 
(z)             To the Company’s knowledge, there are no Wells or Mineral
Reserves, as applicable, located on the Interests that (i) the Company or any of
its subsidiaries is currently obligated by law or contract to currently plug and
abandon or to cease development or exploration, (ii) the Company or any of its
subsidiaries will be obligated by law or contract to plug and abandon with the
lapse of time or notice or both because the Well or Mineral Reserves, as
applicable, is not currently capable of producing severed crude oil, natural
gas, casinghead gas, drip gasoline, natural gasoline, petroleum, natural gas
liquids, condensate, products, liquids, other hydrocarbons or other minerals or
materials in paying quantities or otherwise currently being used in normal
operations, (iii) are subject to exceptions to a requirement to plug and abandon
issued by a Governmental Entity, or (iv) have been plugged and abandoned, but
have not been plugged in accordance in all material respects with all applicable
requirements of any Governmental Entity.
 
(aa)          No suit, action or proceeding (including, without limitation, tax
or environmental demands proceedings) is pending or threatened, which might
result in material impairment or loss of title to any of the Interests or the
material value thereof.
 
(bb)         All proceeds from the sale of hydrocarbons produced from the
Company’s or the applicable subsidiaries’ proportionate share of the Interests
are currently being paid to the Company or such subsidiary in all material
respects, and no portion of such proceeds is currently being held in suspense by
any purchaser thereof or any other party by whom proceeds are paid except for
immaterial amounts.
 
(cc)         Each of the Company and its subsidiaries carries, or is covered by,
insurance from insurers of recognized financial responsibility in such amounts
and covering such risks as is customary for companies engaged in similar
businesses in similar industries.  All policies of insurance of the Company and
its subsidiaries are in full force and effect; each of the Company and its
subsidiaries is in compliance with the terms of such policies in all material
respects; and none of the Company or its subsidiaries has received notice from
any insurer or agent of such insurer that capital improvements or other
expenditures are required or necessary to be made in order to continue such
insurance; there are no claims by the Company or any of its subsidiaries under
any such policy or instrument as to which any insurance company is denying
liability or defending under a reservation of rights clause; and none of the
Company or its subsidiaries has any reason to believe that it will not be able
to renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that could not have a Material Adverse Effect.
 
 
14

--------------------------------------------------------------------------------

 
 
(dd)         Each of the Company and its subsidiaries (i) is in compliance in
all material respects with any and all applicable Legal Requirements relating to
the protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (collectively, “Environmental
Laws”), (ii) has received and is in compliance with all Permits required of it
under applicable Environmental Laws to conduct its business and (iii) has not
received notice of any actual or potential liability for the investigation or
remediation of any disposal or release of hazardous or toxic substances or
wastes, pollutants or contaminants, except where such non-compliance with
Environmental Laws, failure to receive required Permits, or liability would not,
individually or in the aggregate, have a Material Adverse Effect, whether or not
arising from transactions in the ordinary course of business. The Company has
not been named as a “potentially responsible party” under the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended.
 
(ee)         (i) Each “employee benefit plan” (within the meaning of Section
3(3) of the Employee Retirement Security Act of 1974, as amended (“ERISA”)) for
which the Company or any member of its “Controlled Group” (defined as any
organization which is a member of a controlled group of corporations within the
meaning of Section 414 of the Internal Revenue Code of 1986, as amended (the
“Code”)) would have any liability (each a “Plan”) has been maintained in all
material respects in compliance with its terms and with the requirements of all
applicable statutes, rules and regulations including ERISA and the Code; (ii)
with respect to each Plan subject to Title IV of ERISA (a) no “reportable event”
(within the meaning of Section 4043(c) of ERISA) has occurred or is reasonably
expected to occur, (b) no “accumulated funding deficiency” (within the meaning
of Section 302 of ERISA or Section 412 of the Code), whether or not waived, has
occurred or is reasonably expected to occur, (c) the fair market value of the
assets under each Plan exceeds the present value of all benefits accrued under
such Plan (determined based on those assumptions used to fund such Plan) and (d)
neither the Company nor any member of its Controlled Group has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA (other than
contributions to the Plan or premiums to the PBGC in the ordinary course and
without default) in respect of a Plan (including a “multiemployer plan”, within
the meaning of Section 4001(c)(3) of ERISA); and (iii) each Plan that is
intended to be qualified under Section 401(a) of the Code is so qualified and
nothing has occurred, whether by action or by failure to act, which would cause
the loss of such qualification.
 
(ff)         The Company has filed all federal, state, local and foreign income
and franchise tax returns required to be filed through the date hereof, subject
to permitted extensions, and has paid all taxes due thereon, and no tax
deficiency has been determined adversely to the Company, nor does the Company
have any knowledge of any tax deficiencies that could, in the aggregate, have a
Material Adverse Effect.  There is no pending dispute with any taxing authority
relating to the Company’s payment of taxes in any material amount except which
the Company is contesting in good faith and the Company has no knowledge of any
proposed liability for any tax in any material amount to be imposed upon the
properties or assets of the Company for which there is not an adequate reserve
reflected in the Company’s financial statements included in the Commission
Reports.
 
 
15

--------------------------------------------------------------------------------

 
 
(gg)       All corporate action required to be taken by the Company for the
authorization, issuance and sale of the Securities has been duly and validly
taken.  When the Common Shares and the Warrant Shares have been issued and
delivered against payment therefor as provided herein, or in the Warrant, as the
case may be, such securities when so issued and sold will be duly and validly
issued, fully paid and non-assessable and the Purchaser or other persons in
whose names such securities are registered will acquire good and valid title to
such securities, in each case free and clear of all Liens as a result of action
by the Company.  The Warrants have been duly and validly authorized by the
Company and upon delivery to the Purchasers at the Closing Date will be valid
and binding obligations of the Company, enforceable in accordance with their
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar Legal Requirements affecting the rights
and remedies of creditors generally or subject to general principles of equity.
 
(hh)       Neither the Company, nor any of its subsidiaries or Affiliates, nor
any Person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with the offer or sale of the Securities.  The Company shall be
responsible for the payment of any placement agent’s fees, financial advisory
fees, or brokers’ commissions (other than for persons engaged by any Purchaser
or its investment advisor) relating to or arising out of the transactions
contemplated hereby.  The Company shall pay, and hold each Purchaser harmless
against, any liability, loss or expense (including, without limitation,
attorney’s fees and out-of-pocket expenses) arising in connection with any such
claim.  The Company acknowledges that it has engaged Feltl and Company, Inc. and
C.K. Cooper & Company as placement agents (the “Placement Agents”) in connection
with the sale of the Securities.  Other than the Placement Agents, neither the
Company nor any of its subsidiaries has engaged any placement agent or other
agent in connection with the sale of the Securities.
 
(ii)         None of the Company, its subsidiaries, any of their affiliates, or
any Person acting on their behalf has, directly or indirectly, made any offers
or sales of any security or solicited any offers to buy any security, under
circumstances that would require registration of any of the Securities under the
Securities Act, whether through integration with prior offerings or
otherwise.  None of the Company, its subsidiaries, their Affiliates or any
Person acting on their behalf will take any action or steps referred to in the
preceding sentence that would (i) require registration of any of the Securities
under the Securities Act, (ii) cause the Offering of the Securities to be
integrated with other offerings in violation of the Securities Act or (iii)
cause the sale and issuance of the Securities to be subject to any stockholder
approval requirement.
 
(jj)         The Company and its Board of Directors have taken all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under its certificate of
incorporation or the laws of the State of Delaware which is or could become
applicable to any Purchaser as a result of the transactions contemplated by this
Agreement, including, without limitation, the Company’s issuance of the
Securities and any Purchaser’s ownership of the Securities.  The Company and its
Board of Directors have taken all necessary action, if any, in order to render
inapplicable any stockholder rights plan or similar arrangement relating to
accumulations of beneficial ownership of Common Stock or a change in control of
the Company.
 
 
16

--------------------------------------------------------------------------------

 
 
(kk)         The Company acknowledges that the issuance of the Securities may
result in dilution of the outstanding shares of Common Stock, which dilution may
be substantial under certain market conditions.  The Company further
acknowledges that its obligations under the Transaction Documents, including,
without limitation, its obligation to issue the Warrant Shares pursuant to the
Transaction Documents, are unconditional and absolute and not subject to any
right of set off, counterclaim, delay or reduction, regardless of the effect of
any such dilution or any claim the Company may have against any Purchaser and
regardless of the dilutive effect that such issuance may have on the ownership
of the other stockholders of the Company.
 
(ll)         The Company has not, and to its knowledge no one acting on its
behalf has, (i) taken, directly or indirectly, any action designed to cause or
to result in the stabilization or manipulation of the price of any security of
the Company to facilitate the sale or resale of any of the Securities, (ii)
sold, bid for, purchased, or, paid any compensation for soliciting purchases of,
any of the Securities (other than for the Placement Agents’ placement of the
Units), or (iii) paid or agreed to pay to any Person any compensation for
soliciting another to purchase any other securities of the Company.
 
(mm)      The Company has filed all reports required to be filed by it under the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, since the
quarter ended June 30, 2010 (the foregoing materials, all exhibits thereto, and
all documents, reports and information incorporated therein by reference are
collectively referred to herein as the “Commission Reports”) on a timely basis
or has received a valid extension of such time of filing and has filed any such
Commission Reports prior to the expiration of any such extension. As of their
respective dates, the Commission Reports complied in all material respects with
the requirements of the Exchange Act and the Exchange Act Rules and Regulations,
and none of the Commission Reports, when filed, contained any untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.
 
(nn)        In its annual report on Form 10-K for the year ended December 31,
2010, the Company identified the following material weaknesses in its internal
control over financial reporting: (1) Documentation of all proper accounting
procedures is not yet complete, and (2) during the audit of its financial
statements as of and for the period ended December 31, 2010, the Company’s
independent registered public accounting firm suggested a tax adjusting journal
entry that was made by the Company in connection with the preparation of the
Company’s audited financial statements.  The Company has engaged an outside
professional tax accounting firm to assist it with its tax accounting for the
preparation of its financial statements.  This firm assisted the Company with
its tax accounting for the preparation of its financial statements for the
fiscal quarter ended March 31, 2011.  The Company shall take all steps necessary
for the preparation and implementation of the documentation that the Company
needs to comply with the criteria set forth by the Committee of Sponsoring
Organizations of the Treadway Commission (COSO) in Internal Control-Integrated
Framework in a commercially reasonable time.
 
(oo)        The financial statements of the Company, together with the related
schedules and the notes thereto, included in the Commission Reports comply in
all material respects with applicable accounting requirements and the applicable
requirements of the Securities Act and Exchange Act as in effect at the time of
filing.  Such financial statements have been prepared in accordance with
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto, and fairly present in all material
respects the financial position of the Company as of and for the dates thereof
and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, immaterial, year-end
audit adjustments.  M&K CPAS, PLLC who has audited certain financial statements
of the Company, are independent registered public accountants as required by the
Securities Act and Exchange Act and have been appointed by the Company’s audit
committee (if so empowered by the Board of Directors) comprised only of
independent directors, or by the Board of Directors, as the case may be.
 
 
17

--------------------------------------------------------------------------------

 
 
(pp)         Since the date of the most recent Annual Report on Form 10-K, but
except as disclosed in the Commission Reports: (i) there has been no event,
occurrence or development that, individually or in the aggregate, has had or
could result in a Material Adverse Effect, (ii) the Company has not incurred any
liabilities (contingent or otherwise) other than (A) trade payables and accrued
expenses incurred in the ordinary course of business consistent with past
practice, (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the Commission, and (C) liabilities related to the Company’s
indemnification obligations of our former parent company for certain liabilities
it may incur to a third party arising from pre-spin-off operations (iii) the
Company has not altered its method of accounting or the identity of its
auditors, (iv) the Company has not declared or made any dividend or distribution
of cash or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock, and (v) the
Company has not issued any equity securities to any officer, director or
Affiliate, except pursuant to existing equity compensation plans of the Company
and pursuant to the Revolving Credit Facility.  Except as disclosed in the
Commission Reports, the Company does not have pending before the Commission any
request for confidential treatment of information.  Except for the issuance of
the Securities, no event, liability or development has occurred or exists with
respect to the Company or its subsidiaries or their respective business,
properties, operations or financial condition, that would be required to be
disclosed by the Company under applicable securities laws at the time this
representation is made or deemed made that has not been publicly disclosed at
least one Trading Day prior to the date that this representation is made.
 
(qq)         Except as described in the Commission Reports, none of the officers
or directors of the Company and, to the knowledge of the Company, none of the
employees of the Company is presently a party to any transaction with the
Company or any subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner, in each case as would be required
to be disclosed pursuant to the requirements of Item 404 of Regulation S-K.
 
(rr)           Neither the Company nor, to the knowledge of the Company, any
other Person acting for or on behalf of the Company including, without
limitation, any director, officer, agent or employee of the Company or any of
its subsidiaries, has, directly or indirectly, while acting on behalf of the
Company or any of its subsidiaries (i) used any corporate funds for unlawful
contributions, gifts, entertainment or other unlawful expenses, or received or
retained any funds, relating to political activity; (ii) made any unlawful
payment from corporate funds to, or received or retained any unlawful funds
from, foreign or domestic government officials or employees or to or from
foreign or domestic political parties or campaigns; (iii) violated any provision
of the Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any other
unlawful payment or received or retained any other unlawful funds.
 
 
18

--------------------------------------------------------------------------------

 
 
(ss)          The operations of the Company and its subsidiaries are and have
been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any Governmental Entity (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or other Governmental Entity,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company, threatened, except, in each case, as would not have a
Material Adverse Effect.
 
(tt)           Except as set forth in the Commission Reports, neither the
Company, nor any director or officer thereof, is or has been the subject of any
action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty, or any criminal statute
during the term of such director or officer’s tenure with the Company, nor, to
the knowledge of the Company, prior to such tenure that is of a nature that
would be required to be disclosed pursuant to Item 103 of Regulation S-K with
regard to the Company or Item 401 of Regulation S-K with regard to the Company’s
officers or directors.  During the last three years, there has not been, and to
the knowledge of the Company, there is not pending or contemplated, any
investigation by the Commission involving the Company.  The Commission has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company under the Exchange Act or the
Securities Act.
 
(uu)         Neither the Company nor, to the knowledge of the Company, any
director, officer, agent, employee or affiliate of the Company or any of its
subsidiaries is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and
the Company will not directly or indirectly use the proceeds of the offering, or
lend, contribute or otherwise make available such proceeds to any affiliate,
joint venture partner or other person or entity, which, to the Company's
knowledge, will use such proceeds for the purpose of financing the activities of
any person currently subject to any U.S. sanctions administered by OFAC.
 
(vv)         Other than fees due to the Placement Agents, neither the Company
nor any of its subsidiaries is a party to any contract, agreement or
understanding with any Person that would give rise to a valid claim against the
Company or the Placement Agents for a brokerage commission, finder’s fee or like
payment in connection with the offering and sale of the Units.
 
(ww)        The Company is not an “investment company” or an “affiliated person”
of, or “promoter” or “principal underwriter” for, an “investment company”, as
such terms are defined in the Investment Company Act of 1940, as amended (the
“Investment Company Act”).
 
 
19

--------------------------------------------------------------------------------

 
 
(xx)         The Company has not, and to its knowledge no one acting on its
behalf has, (i) taken, directly or indirectly, any action designed to cause or
to result in the stabilization or manipulation of the price of any security of
the Company to facilitate the sale or resale of any of the Securities, (ii)
sold, bid for, purchased, or, paid any compensation for soliciting purchases of,
any of the Securities (other than for the Placement Agents’ placement of the
Units), or (iii) paid or agreed to pay to any Person any compensation for
soliciting another to purchase any other securities of the Company.
 
(yy)        There is no transaction, arrangement, or other relationship between
the Company and an unconsolidated or other off balance sheet entity that is
required to be disclosed by the Company in its Commission Reports and is not so
disclosed or that otherwise would be reasonably likely to have a Material
Adverse Effect.
 
(zz)         The Company is not on the date this representation is made, and at
no time within the last twelve (12) calendar months has been, a “shell company”
(as defined in Rule 12b-2 under the Exchange Act).
 
Each of the Purchasers acknowledges and agrees that the Company does not make
and has not made any representations or warranties with respect to the
transactions contemplated hereby other than those representations and warranties
specifically set forth in this Agreement.
 
3.2      Representations and Warranties of each Purchaser.  Each Purchaser,
severally and not jointly, represents and warrants with respect to only itself,
as of the Closing Date, that:
 
(a)           The Purchaser is either an individual or an entity duly organized,
validly existing and in good standing under the Legal Requirements of the
jurisdiction of its organization with full right, corporate, partnership or
limited liability company power and authority to enter into and to consummate
the transactions contemplated by this Agreement and otherwise to carry out its
obligations hereunder.  The execution and delivery of the Transaction Documents
to which it is a party, and the performance by the Purchaser of the transactions
contemplated by such Transaction Documents, have been duly authorized by all
necessary corporate, partnership, limited liability company or similar action,
as applicable, on the part of the Purchaser.  Each of the Transaction Documents
to which the Purchaser is a party has been duly executed by the Purchaser, and
when delivered by the Purchaser in accordance with the terms of such Transaction
Document, will constitute the valid and legally binding obligation of the
Purchaser, enforceable against it in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
(b)           The execution, delivery and performance by the Purchaser of each
of the Transaction Documents to which it is a party, and the consummation by the
Purchaser of the transactions contemplated by each such Transaction Document, do
not and will not (i) conflict with or violate any provision of the Purchaser’s
certificate of incorporation, bylaws or other organizational or charter
documents, or (ii) conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or Governmental Entity to which the Purchaser is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Purchaser is bound or affected.
 
 
20

--------------------------------------------------------------------------------

 
 
(c)           The Purchaser is acquiring the Securities as principal for its own
account and not with a view to or for distributing or reselling such Securities
or any part thereof in violation of the Securities Act or any applicable state
securities law, has no present intention of distributing any of such Securities
in violation of the Securities Act or any applicable state securities law and
has no direct or indirect arrangement or understandings with any other persons
to distribute or regarding the distribution of such Units in violation of the
Securities Act or any applicable state securities law (this representation and
warranty not limiting the Purchaser’s right to sell the Securities or any part
thereof in compliance with applicable federal and state securities laws).  The
Purchaser is acquiring the Securities hereunder in the ordinary course of its
business.
 
(d)           Other than consummating the transactions contemplated hereunder,
the Purchaser has not, nor has any Person acting on behalf of or pursuant to any
understanding with the Purchaser, directly or indirectly executed any purchases
or sales, including Short Sales, of the securities of the Company during the
period commencing as of the time that the Purchaser first became aware of the
proposed transactions contemplated hereunder and ending immediately prior to the
execution hereof.  Notwithstanding the foregoing, in the case of a Purchaser
that is a multi-managed investment vehicle whereby separate portfolio managers
manage separate portions of the Purchaser’s assets and the portfolio managers
have no direct knowledge of the investment decisions made by the portfolio
managers managing other portions of the Purchaser’s assets, the representation
set forth above shall only apply with respect to the portion of assets managed
by the portfolio manager that made the investment decision to purchase the Units
covered by this Agreement.  Other than to other Persons party to this Agreement
and its Affiliates and their respective investment advisors, agents, counsel and
other advisors, the Purchaser has maintained the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction). Notwithstanding the foregoing, for
avoidance of doubt, nothing contained herein shall constitute a representation
or warranty, or preclude any actions, with respect to the identification of the
availability of, or securing of, available shares to borrow in order to effect
Short Sales or similar transactions in the future.
 
(e)           At the time such Purchaser was offered the Securities, it was, and
as of the date hereof it is, and on each date on which it exercises any
Warrants, it will be either: (i) an “accredited investor” as defined in Rule 501
under the Securities Act.  Such Purchaser is not required to be registered as a
broker-dealer under Section 15 of the Exchange Act. Such Purchaser, either alone
or together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities and has so
evaluated the merits and risks of such investment.  Such Purchaser is able to
bear the economic risk of an investment in the Securities and, at the present
time, is able to afford a complete loss of such investment.
 
(f)           Such Purchaser understands that the Securities are being offered
and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of such Purchaser to acquire
the Securities.
 
 
21

--------------------------------------------------------------------------------

 
 
(g)          Such Purchaser and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Securities that have been
requested by such Purchaser, and that the Confidential Private Placement
Memorandum includes certain material information incorporated by reference to
the Exchange Act filings made by the Company on the U.S. Securities and Exchange
Commission’s EDGAR filing system which such Purchaser had adequate access to.
Such Purchaser and its advisors, if any, in acquiring the Securities, have
relied solely on their independent investigation of the Company and have been
afforded the opportunity to ask questions of the Company.  Neither such
inquiries nor any other due diligence investigations conducted by such Purchaser
or its advisors, if any, or its representatives shall modify, amend or affect
such Purchaser’s right to rely on the Company’s representations and warranties
contained herein.  Purchaser is not relying on any oral or written
representation or statement made by the Company other than those contained
herein, in the other Transaction Documents and in the Commission Reports.  Such
Purchaser understands that its investment in the Securities involves a high
degree of risk.  Such Purchaser has sought such accounting, legal and tax advice
as it has considered necessary to make an informed investment decision with
respect to its acquisition of the Securities.
 
(h)          Such Purchaser understands that no United States federal or state
agency or any other government or Governmental Entity has passed on or made any
recommendation or endorsement of the Securities or the fairness or suitability
of the investment in the Securities nor have such authorities passed upon or
endorsed the merits of the offering of the Securities.
 
(i)           Such Purchaser is a resident of that jurisdiction specified
beneath the Purchaser’s name on the signature pages hereto.
 
(j)           Such Purchaser understands that except as provided in the
Registration Rights Agreement: (i) the Securities have not been and are not
being registered under the Securities Act or any state securities laws, and may
not be offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) such Purchaser shall have delivered to the Company an
opinion of counsel, in a generally acceptable form, to the effect that such
Securities to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration, or (C) such
Purchaser provides the Company with reasonable assurance that such Securities
can be sold, assigned or transferred pursuant to Rule 144 or Rule 144A
promulgated under the Securities Act (or a successor rule thereto)
(collectively, “Rule 144”); (ii) any sale of the Securities made in reliance on
Rule 144 may be made only in accordance with the terms of Rule 144 and further,
if Rule 144 is not applicable, any resale of the Securities under circumstances
in which the seller (or the Person through whom the sale is made) may be deemed
to be an underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the SEC thereunder; and (iii) neither the Company nor any other
Person is under any obligation to register the Securities under the Securities
Act or any state securities laws or to comply with the terms and conditions of
any exemption thereunder.  Notwithstanding the foregoing, the Securities may be
pledged in connection with a bona fide margin account or other loan or financing
arrangement secured by the Securities and such pledge of Securities shall not be
deemed to be a transfer, sale or assignment of the Securities hereunder, and no
Purchaser effecting a pledge of Securities shall be required to provide the
Company with any notice thereof or otherwise make any delivery to the Company
pursuant to this Agreement or any other Transaction Document.
 
 
22

--------------------------------------------------------------------------------

 
 
(k)           Such Purchaser understands that the Securities are “restricted
securities” and that the certificates or other instruments representing the
Securities shall, until such time as the resale of the Common Shares and Warrant
Shares have been registered under the Securities Act as contemplated by the
Registration Rights Agreement, shall bear any applicable legend as required by
the “blue sky” laws of any state and a restrictive legend in substantially the
following form (and a stop-transfer order may be placed against transfer of such
stock certificates):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR APPLICABLE
STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT, OR (B) AN OPINION OF
COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT (II) UNLESS SOLD OR TRANSFERRED TO A “QUALIFIED INSTITUTIONAL BUYER”
WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT IN A TRANSACTION
PURSUANT TO RULE 144A OR (III) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A
UNDER SAID ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.
 
(l)            Such Purchaser acknowledges to the Placement Agents that the
Placement Agents are acting as placement agent for the Units being offered
hereby and will be compensated by the Company for acting in such capacity.  Such
Purchaser further acknowledges that the Placement Agents have acted solely as
placement agent in connection with the offering of the Units by the Company,
that the information and data provided to such Purchaser in connection with the
transactions contemplated hereby have not been subjected to independent
verification or investigation by the Placement Agents, and that the Placement
Agents makes no representation or warranty with respect to the accuracy or
completeness of such information, data or other related disclosure material, nor
shall the Placement Agents or any of their directors, officers, employees,
representatives, controlling persons or agents be liable for any loss or damages
of any kind resulting from the use of such information, data or related
disclosure material except as set forth below.  Such Purchaser further
acknowledges that in making its decision to enter into this Agreement and
purchase the Units, it has not relied on information provided by the Placement
Agents but has conducted its own investigation and has relied on its own
examination of the Company and the terms of, and consequences, of holding the
Securities.  Such Purchaser further acknowledges that the provisions of this
Section 3.2(l) are for the benefit of, and may be enforced by, and only by, the
Placement Agents.
 
(m)          Such Purchaser is not purchasing the Securities as a result of any
advertisement, article, notice or other communication regarding the Securities
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.
 
 
23

--------------------------------------------------------------------------------

 
 
The Company acknowledges and agrees that the Purchaser does not make or has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 3.2.
 
ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES
 
4.1      Securities Laws Disclosure; Publicity.  The Company shall, by 9:00 a.m.
(New York City time) on the Trading Day immediately following the date hereof,
issue a press release disclosing the material terms of the transactions
contemplated hereby.  The Company shall, by 9:00 a.m. (New York City time) on
the second Trading Day immediately following the date hereof, file a Current
Report on Form 8-K disclosing the material terms of the transactions
contemplated hereby and including the form of this Agreement as an exhibit
thereto.  From and after the issuance of such press release and Form 8-K, the
Company shall have publicly disclosed all material, non-public information
delivered to any Purchaser by the Company or any of its subsidiaries, or any of
their respective officers, directors, employees or agents in connection with the
transactions contemplated by this Agreement.  The Company and the Purchasers
shall consult with each other in issuing any other press releases with respect
to the transactions contemplated hereby, and neither the Company nor the
Purchasers shall issue any such press release nor otherwise make any such public
statement without the prior consent of the Company, with respect to any press
release of any of the Purchasers, or without the prior consent of the
Purchasers, with respect to any press release of the Company, which consent
shall not unreasonably be withheld or delayed, except if such disclosure is
required by law, in which case the disclosing party shall promptly provide the
other party with prior notice of such public statement or communication.
 
4.2      Non-Public Information.  Except with respect to the material terms and
conditions of the transactions contemplated by this Agreement which will
subsequently become public information in accordance with Section 4.1, the
Company covenants and agrees that it, nor any other Person acting on its behalf
(other than its exclusive Placement Agents), will provide the Purchasers or
their agents or counsel with any information that the Company believes
constitutes material non-public information, unless prior thereto each of the
Purchasers shall have executed a written agreement with the Company regarding
the confidentiality and use of such information.  The Company understands and
confirms that the Purchasers shall be relying on the foregoing covenant in
effecting transactions in securities of the Company.  The Company understands
its exclusive Placement Agents have an appropriate process in place in
connection with the dissemination of such material non-public information.
 
4.3      Use of Proceeds.  The Company shall use the net proceeds from the sale
of the Units hereunder for general business and working capital purposes. The
Company shall not use such proceeds for the redemption of any Common Stock or
Common Stock Equivalents.
 
 
24

--------------------------------------------------------------------------------

 
 
4.4      Indemnification of Purchaser.  Subject to the provisions of this
Section 4.4 and to the extent permitted by law, the Company will indemnify and
hold the Purchaser, its Affiliates, and their respective directors, managers,
officers, stockholders, members, partners, employees and agents (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls the Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, managers, officers,
stockholders, agents, members, partners, employees and agents (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title) of such controlling
persons (each, a “Purchaser Party”) harmless from any and all losses,
liabilities, obligations, contingencies, damages, costs and expenses, including
all judgments, amounts paid in settlements, court costs and reasonable
attorneys’ fees and costs of investigation (“Damages”) that any Purchaser Party
may suffer or incur due to a claim by a third party as a result of or relating
to (a) any breach of any of the representations, warranties, covenants or
agreements made by the Company in this Agreement or (b) any action instituted
against a Purchaser in any capacity, or any of them or their respective
Affiliates, by any stockholder of the Company who is not an Affiliate of the
Purchaser, with respect to any of the transactions contemplated by this
Agreement (except to the extent such Damages are based upon a breach of the
Purchaser’s representations, warranties or covenants under this Agreement or any
agreements or understandings the Purchaser may have with any such stockholder or
any violations by the Purchaser of state or federal securities laws or any
conduct by the Purchaser which constitutes fraud, gross negligence, willful
misconduct or malfeasance).  If any action shall be brought against the
Purchaser Party in respect of which indemnity may be sought pursuant to this
Agreement, the Purchaser Party shall promptly notify the Company in writing, and
the Company shall have the right to assume the defense thereof with counsel of
its own choosing reasonably acceptable to the Purchaser Party.  The Purchaser
Party shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of the Purchaser Party except to the extent that (i) the
employment thereof has been specifically authorized by the Company in writing,
(ii) the Company has failed after a reasonable period of time to assume such
defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of counsel, a material conflict on any material issue between
the position of the Company and the position of the Purchaser Party, in which
case the Company shall be responsible for the reasonable fees and expenses of no
more than one such separate counsel (together with any necessary local
counsel).  The Company will not be liable to the Purchaser Party under this
Agreement (y) for any settlement by a Purchaser Party effected without the
Company’s prior written consent, which shall not be unreasonably withheld or
delayed; or (z) to the extent, but only to the extent that a loss, claim, damage
or liability is attributable to the Purchaser Party’s breach of any of the
representations, warranties, covenants or agreements made by the Purchaser Party
in this Agreement.  The Company will not settle any such claim, action or
proceeding without the prior written consent of the Purchaser Party, which will
not be unreasonably withheld or delayed; provided, however, that such consent
shall not be required if the settlement includes a full and unconditional
release satisfactory to the Purchaser Party from all liability arising or that
may arise out of such claim or proceeding and does not include a statement as to
or an admission of fault, culpability or a failure to act by or on behalf of the
Purchaser Party.
 
4.5      Reservation of Common Stock.  As of the date hereof, the Company has
reserved and the Company shall continue to reserve and keep available at all
times, free of any Liens, a sufficient number of shares of Common Stock for the
purpose of enabling the Company to issue shares of Common Stock issued (i) as
part of the Units purchased pursuant to this Agreement and (ii) upon the
exercise of the Warrants issued as part of the Units purchased pursuant to this
Agreement.
 
4.6      Reporting Status.  Until the earlier of (i) the date on which the
Purchaser shall have sold all of the Securities and (ii) the date on which the
Purchaser may sell all of the Securities without restriction pursuant to Rule
144 and without the requirement to be in compliance with Rule 144(c)(1) (or any
successor thereto) promulgated under the Securities Act (the “Reporting
Period”), the Company shall timely file all reports required to be filed with
the Commission pursuant to the Exchange Act, and the Company shall not terminate
its status as an issuer required to file reports under the Exchange Act even if
the Exchange Act or the rules and regulations thereunder would no longer require
or otherwise permit such termination.
 
 
25

--------------------------------------------------------------------------------

 
 
4.7      Equal Treatment of Purchaser.  The sale and purchase of the Units to a
Purchaser under this Agreement is, and shall be, on the same terms and
conditions offered all other Purchasers of the Units in the Offering.  If the
Company offers better terms to any other purchaser of Units in the Offering than
are being offered to the Purchasers under this Agreement, including, without
limitation, by amendment or modification to this Agreement or otherwise, then
the Company shall offer to sell the Units to the Purchaser on the same terms.
 
4.8      Certain Transactions and Confidentiality. Each Purchaser covenants that
neither it nor any Affiliate acting on its behalf or pursuant to any
understanding with it will execute any purchases or sales, including Short
Sales, of any of the Company’s securities during the period commencing with the
execution of this Agreement and ending at such time that the transactions
contemplated by this Agreement are first publicly announced pursuant to the
initial press release as described in Section 4.1.  Each Purchaser covenants
that until such time as the transactions contemplated by this Agreement are
publicly disclosed by the Company pursuant to the initial press release as
described in Section 4.1, such Purchaser will maintain the confidentiality of
the existence and terms of this transaction.  Notwithstanding the foregoing and
notwithstanding anything contained in this Agreement to the contrary, the
Company expressly acknowledges and agrees that (i) no Purchaser makes any
representation, warranty or covenant hereby that it will not engage in effecting
transactions in any securities of the Company after the time that the
transactions contemplated by this Agreement are first publicly announced
pursuant to the initial press release as described in Section 4.1, (ii) no
Purchaser shall be restricted or prohibited from effecting any transactions in
any securities of the Company in accordance with applicable securities laws from
and after the time that the transactions contemplated by this Agreement are
first publicly announced pursuant to the initial press release as described in
Section 4.1 and (iii) no Purchaser shall have any duty of confidentiality to the
Company or its subsidiaries after the issuance of the initial press release as
described in Section 4.1.  Notwithstanding the foregoing, in the case of a
Purchaser that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of the Purchaser’s assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of the Purchaser’s assets, the
covenants and agreements set forth in the first two sentences of this Section
4.8 shall only apply with respect to the portion of assets managed by the
portfolio manager that made the investment decision to purchase the Securities
covered by this Agreement.
 
4.9      Integration.  The Company shall not sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Securities to the Purchasers in a manner that would require the
registration under the Securities Act of the sale of the Securities to the
Purchasers.
 
4.10           Transfer Restrictions. The Securities may only be disposed of in
compliance with state and federal securities laws. In connection with any
transfer of Securities other than pursuant to an effective registration
statement, to the Company or to an affiliate of a Purchaser or to an entity
managed by a Purchaser (provided, in such case the prospective transferee agrees
in all such instances in writing to be subject to the terms hereof to the same
extent as if he or she were an original Purchaser hereunder), the Company may
require the transferor thereof to provide to the Company an opinion of counsel,
the form and substance of which opinion shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration of such
transferred Securities under the Securities Act. As a condition of transfer, any
such transferee shall agree in writing to be bound by the terms of this
Agreement and shall have the rights of a Purchaser under this Agreement and the
Registration Rights Agreement.
 
 
26

--------------------------------------------------------------------------------

 
 
ARTICLE V.
MISCELLANEOUS
 
5.1      Termination.  This Agreement may be terminated by any Purchaser, as to
such Purchaser’s obligations hereunder only and without any effect whatsoever on
the obligations between the Company and the other Purchasers, by written notice
to the other parties, if the Closing has not been consummated on or before July
29, 2011; provided, however, that such termination will not affect the right of
any party to sue, if any, for any breach by the other party (or parties).
 
5.2      Fees and Expenses.  Except as expressly set forth in this Agreement to
the contrary, each party shall pay the fees and expenses of its advisers,
counsel, accountants and other experts, if any, and all other expenses incurred
by such party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement.
 
5.3      Entire Agreement.  This Agreement, together with the other Transaction
Documents and the exhibits and schedules hereto and thereto, contain the entire
understanding of the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules.
 
5.4      Notices.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of: (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature pages attached hereto prior to 5:30 p.m. (New York
City time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Trading Day or later than 5:30 p.m. (New York City time) on any Trading
Day, (c) the next Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service or (d) upon actual receipt by
the party to whom such notice is required to be given.  The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.
 
5.5      Amendments; Waivers.  Prior to Closing, no provision of this Agreement
may be waived, modified, supplemented or amended except in a written instrument
signed, in the case of an amendment, by the Company and the Purchasers obligated
to purchase at least 50% of the Units or, in the case of a waiver, by the party
against whom enforcement of any such waived provision is sought. After the
Closing, no provision of this Agreement may be waived, modified, supplemented or
amended except in a written instrument signed, in the case of an amendment, by
the Company and the Purchasers holding at least 50% of the outstanding
Securities or, in the case of a waiver, by the party against whom enforcement of
any such waived provision is sought.  No waiver of any default with respect to
any provision, condition or requirement of this Agreement shall be deemed to be
a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any party to exercise any right hereunder in any manner
impair the exercise of any such right.
 
 
27

--------------------------------------------------------------------------------

 
 
5.6      Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.
 
5.7      Successors and Assigns.  This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns.  The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger,
consolidation or sale of all or substantially all of the Company’s assets).  A
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom the Purchaser assigns or transfers any Securities, provided that such
transferee agrees in writing to be bound, with respect to the transferred
Securities, by the provisions of this Agreement that apply to the “Purchasers.”
 
5.8      No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and the Purchaser Parties (with respect to Section 4.4) and is not for
the benefit of, nor may any provision hereof be enforced by, any other Person.
 
5.9      Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof, and federal
law, if applicable.  Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement (whether brought against a party hereto or its respective
Affiliates, directors, officers, stockholders, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the City of New
York, Borough of Manhattan. Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in the City of
New York, Borough of Manhattan for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or is an inconvenient venue for such proceeding.  Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law.  If either party shall
commence an action or proceeding to enforce any provisions of this Agreement,
then the prevailing party in such action or proceeding shall be reimbursed by
the other party for its reasonable attorneys’ fees and other costs and expenses
incurred with the investigation, preparation and prosecution of such action or
proceeding.
 
5.10           Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.
 
 
28

--------------------------------------------------------------------------------

 
 
5.11           Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.
 
5.12           Replacement of Certificates.  If any certificate evidencing the
securities issued or issuable hereunder is mutilated, lost, stolen or destroyed,
the Company shall issue or cause to be issued in exchange and substitution for
and upon cancellation thereof (in the case of mutilation), or in lieu of and
substitution therefor, a new certificate, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction and
customary and reasonable indemnity or security, if requested.  The applicant for
a new certificate under such circumstances shall also pay any reasonable
third-party costs (including customary indemnity) associated with the issuance
of such replacement certificates.
 
5.13           Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under this
Agreement.  The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in this Agreement and hereby agree to waive and not to assert in any
action for specific performance of any such obligation the defense that a remedy
at law would be adequate.
 
5.14           Construction.  The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise this Agreement
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or any amendments hereto.  In addition,
each and every reference to share prices and shares of capital stock in this
Agreement shall be subject to adjustment for reverse and forward stock splits,
stock dividends, stock combinations and other similar transactions of the Common
Stock that occur after the date of this Agreement.
 
5.15           WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.
 
5.16           Survival of Representations, Warranties and Agreements. All
representations and warranties made by the Company and each of the Purchasers
herein will survive the execution of this Agreement, the Closing and the
delivery to the Purchasers of the Units being purchased and the payment therefor
until the first anniversary of the Closing Date, except for those
representations and warranties which speak as of a specific date.  All covenants
and other agreements set forth in this Agreement shall survive the Closing for
the respective periods set forth therein and if no such period is specified
until the first anniversary of the Closing Date.  Notwithstanding anything to
the contrary contained herein, Sections 4.1, 4.4, and 5.5 shall survive for the
applicable statute of limitations.
 
 
29

--------------------------------------------------------------------------------

 
 
5.17           Independent Nature of Purchasers’ Obligations and Rights; Review
by Separate Legal Counsel.  The obligations of each Purchaser under any
Transaction Document are several and not joint with the obligations of any other
Purchaser, and no Purchaser shall be responsible in any way for the performance
or non-performance of the obligations of any other Purchaser under any
Transaction Document.  Nothing contained herein or in any other Transaction
Document, and no action taken by any Purchaser pursuant thereto, shall be deemed
to constitute the Purchasers as a partnership, an association, a joint venture
or any other kind of entity, or create a presumption that the Purchasers are in
any way acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents.  Each Purchaser shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any proceeding for such purpose.  Each
Purchaser has had adequate time to review the Transaction Documents, has been
represented by its own separate legal counsel in their review and negotiation of
the Transaction Documents and it is hereby acknowledged by the Purchasers that
Fulbright & Jaworski L.L.P. and Leonard Street and Deinard, Professional
Association did not act as legal counsel to any of the Purchasers.
 
[Signature Page Follows]
 


 
 
 
 
 
30

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 


COMPANY PURCHASER
 
 
 
Address for Notice:
 
By:
   
Fax:
 
Name:
     
Title:
   
With a copy to (which shall not constitute notice):
   
 
LEGAL COUNSEL ADDRESS
   





INDIVIDUAL PURCHASER
 
 
 
Address for Notice:
 
By:
   
Fax:
 
Name:
     
Title:
   
With a copy to (which shall not constitute notice):
   
 
LEGAL COUNSEL ADDRESS
   

 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]
 
 
31

--------------------------------------------------------------------------------

 
 
 
[PURCHASER SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned has caused this Securities Purchase
Agreement to be duly executed by its authorized signatories as of the date first
indicated above.
 
 
Name of Purchaser: ________________________________________________________
 
Signature of Authorized Signatory of Purchaser:
_________________________________
 
Name of Authorized Signatory: _______________________________________________
 
Title of Authorized Signatory: ________________________________________________
 
Email Address of Authorized Signatory:_________________________________________
 
Facsimile Number of Authorized Signatory: ______________________________________
 
Address for Notices to Purchaser: _____________________________________________
                                                       
     _____________________________________________
                                                             _____________________________________________
                                                       
     _____________________________________________
 
State of Residency of
Purchaser:   _______________________________________________


Address for Delivery of certificated Securities for Purchaser (if not same as
address for notices):


_______________________________________
_______________________________________
_______________________________________




Subscription Amount: $__________________________


No. of Units Purchased: _________________, comprised of:


No. of Common Shares: ______________________________
No. of Common Stock Warrants: _______________________




EIN Number of Purchaser:  ________________________________
 
 
32

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 


THE COMPANY
 
Ante5, Inc.
 
By:
/s/ Bradley Berman
   
Name: Bradley Berman
   
Title: Chief Executive Officer
     







[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
 
 
33

--------------------------------------------------------------------------------

 